422 F.2d 1323
UNITED STATES of America, Plaintiff-Appellee,v.Fred Joseph WALDENFELS, Defendant-Appellant.
No. 24539.
United States Court of Appeals, Ninth Circuit.
March 11, 1970.

William N. Fielden, La Jolla, Cal., for appellant.
Shelby R. Gott, Asst. U.S. Atty., Harry D. Steward, U.S. Atty., San Diego, Cal., for appellee.
Before BARNES and CARTER, Circuit Judges, and BYRNE,1 District judge.
PER CURIAM:


1
Appellant, found guilty of smuggling seventeen pounds of marijuana in violation of 21 U.S.C. 176a, raises but one ground of alleged error on this appeal-- namely: that the Assistant United States Attorney used prejudicial and inflammatory arguments to the jury.  No objection was made to any of the twelve matters now charged to constitute error.  Under the court's cautionary instructions to the jury, we hold there was no error.  The judgment of conviction is affirmed.



1
 Hon.  William M. Byrne, Senior Judge, United States District Court, Central District of California, sitting by designation